DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 previously recited a “nut including a female screw portion to be able to interpose a predetermined functional member between the body portion and the nut.” Examiner’s interpretation of this limitation was that a face plate 18 was interposed between a nut 30 and a housing 4 as shown in Fig 1, such that a fuel injection element 2 extends through the face plate.
However, the claim now recites “nut including a female screw portion to be able to interpose a predetermined functional member between the projection and the nut.” Examiner’s interpretation of “projection” is the fuel injection element 2 itself. As shown for example in Fig 2, there is no member between the fuel injection element and the nut. The nut contacts the fuel injection element directly. The faceplate 18 is not “interposed” between the fuel injection element and the nut.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bostwick et al. (US 2017/0096967) in view of Martinson (Non Patent Literature, “Mechanical Design for 3D printing).
As to claim 1, Bostwick (see for example Fig 4.) teaches a three-dimensional additive manufactured product ([Abstract]: “a rocket engine propellant injection apparatus is provided that includes a manifold formed into a single body by an additive manufacturing process”), comprising: a base portion (injector body 410) having a base surface (the top surface of the horizontal portion of the injector body 410); and a plurality of projections formed integrally with the base portion so as to protrude from the base surface and extend in an axial direction of each of the projections (integral stubs 411, 412).
Bostwick does not teach wherein each projection of the plurality of projections includes a male screw portion on an outer surface of the projection.
Rather, Bostwick teaches the prior art injector 300 made using non-AM (Additive Manufacturing) techniques included threaded connections 310-311, but that the additively manufactured integral stubs 411-412 avoid the downsides of threaded connection manufacturing, which may lead to foreign object debris (FOD), by using a compression fitting. See [0036] and [0039].  
However, providing an additively manufactured male screw portion in place of a non-AM male screw portion, and which avoids FOD was known and practiced in the art at the time the invention was effectively filed. 
See Martinson which teaches the 3D printing of screw threads known in the art to otherwise be produced by machining. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide each projection of the plurality of projections taught by Bostwick with a male screw portion which is additively manufactured on an outer surface of the projection. 
The motivation to do so is derived from the motivation of Bostwick to create an integral part in the first place. Bostwick attempts to reduce manufacturing time and complexity by forming an integral part. By also forming the threads in the integral part, Bostwick achieves an even less complex manufacture by also avoiding the compression fitting taught at [0039] which differs from the prior art’s method of coupling fuel lines.  
Such a modification is considered predictable in view of Martinson’s teaching of the creation of AM screw threads.
There would have been a reasonable expectation of success because Additive Manufacturing of screw threads avoids the pitfalls of subtractive machining that Bostwick intends to avoid. Specifically, subtractive machining creates foreign object debris (FOD). Because AM techniques avoid FOD, the modification of Bostwick in view of Martinson lowers the manufacturing time, decreases complexity, and reduces undesirable FOD while maintaining the non-AM device’s connections to fuel lines.
 Bostwick in view of Martinson further teach: the male screw portion including a following side flank forming a first flank angle with respect to a plane that is perpendicular to an the axial direction, and wherein the first flank angle is not less than 45 degrees (Martinson page 4 teaches the buttress thread is achieved by forming the following side flank with an angle of 45 degrees owing to the inherent complexities of fused deposition modeling pertaining to overhangs.).
As to claim 2, Bostwick in view of Martinson teaches the three-dimensional additive manufactured product according to claim 1, wherein the male screw portion of each projection of the plurality of projections includes a leading side flank forming a second flank angle with respect to the plane that is perpendicular to the axial direction, and wherein the second flank angle is smaller than the first flank angle (as described by Martinson with respect to “buttress threads” the following flank is 45 degrees, and the leading flank is illustrated as 7 degrees, which is less than 45.).
As to claim 3, Bostwick in view of Martinson teaches the three-dimensional additive manufactured product according to claim 2, but does not teach the second flank angle is zero degrees.
Rather, Martinson teaches the angle is 7 degrees. In this case, 7 degrees is considered close to 0 degrees. See MPEP § 2144.05: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Specifically, see In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°). In similar situations, the court has held, “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.” Thus, zero degrees is rejected under a prima facie case of obviousness since the disclosed 7 degrees is close to zero; an artisan would have expected devices having thread angles of 7 degrees to have the same properties as device having thread angles of 0 degrees.
As to claim 4, Bostwick in view of Martinson teaches the three-dimensional additive manufactured product according to claim 1, wherein the first flank angle is not more than 70 degrees (45 degrees is not more than 70 degrees).
As to claim 5, Bostwick in view of Martinson teaches the three-dimensional additive manufactured product according to claim 1, wherein the following side flank has surface roughness with arithmetic average roughness (Ra) of not more than 700 microinches (MPEP § 2112.01: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” Since the device of Martinson is made by 3D printing, and has the shape of the device as claimed, the property of roughness is considered to correspondingly be anticipated.).
As to claim 6, Bostwick in view of Martinson teaches the three-dimensional additive manufactured product according to claim 1, wherein each projection of the plurality of projections forms a fuel injection element used for a fuel injector of a liquid rocket engine, and wherein for each projection of the plurality of projections, the male screw portion is configured to engage with a respective nut including a female screw portion to be able to interpose a predetermined functional member between the projection and the nut (as shown in Fig 5 and described at Bostwick [0039], the fitting useful to be attached to the stubs 511-512 is a nut. Interposed between the nut and the stub is a fuel line.).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art does not teach the limitations of claim 8. Specifically in addition to the remainder of the limitations, claim 8 requires a porous plate is interposed between the plurality of nuts and the plurality of fuel injection elements.
Rather, Kang (CN 103867340 A) does not teach nuts are useful for holding a porous faceplate. Bostwick’s stubs are on the opposite side of the injector plate from where a porous face plate would be located. Farhangi (US 6,253,539) teaches oxidizer tubes are integral with an tube array structure 16, but also teaches a porous faceplate should be brazed, not connected with nuts, to the tubes 4. Farhangi specifically attempts to avoid using nuts at the faceplate, see Col 6 lines 40-47. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        7 December 2022